Appeal from a judgment of the Supreme Court (LaBuda, J.), entered May 9, 2000 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner was convicted of the crime of manslaughter in the first degree and was sentenced to a prison term of SVs to 25 years. Petitioner challenges respondent’s determination denying his request for parole release. Contrary to petitioner’s assertion, a review of the record indicates that respondent considered the appropriate factors in denying his request for release on parole (see, Executive Law § 259-i). Although respondent emphasized petitioner’s instant offense and criminal history, respondent “was not required to enumerate or give equal weight to each factor that it considered in determining his application for parole” (Matter of Farid v Travis, 239 AD2d 629; see, Matter of Jones v New York State Bd. of Parole, 273 AD2d 649). Petitioner’s remaining contentions, including his constitutional arguments and his claim of bias on the part of respondent, have been reviewed and found to be lacking in merit.
Cardona, P. J., Mercure, Peters, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.